Citation Nr: 1332059	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  05-37 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DM), to include as secondary to herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease (also claimed as old myocardial infarction and coronary artery disease (CAD)), to include as secondary to DM.

3.  Entitlement to service connection for cerebral vascular accident (CVA). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel
INTRODUCTION

The Veteran served on active duty in the Navy from October 1967 to June 1971.  He served in the Air National Guard from April 1988 to May 1998, to include numerous periods of active duty for training (ACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which declined to reopen the Veteran's claims of service connection for DM and CAD, and denied service connection for CVA.  The CAD claim has been recharacterized as noted on the title page to better reflect the Veteran's contentions and the medical evidence of record.

In April 2008 and February 2011, the Board remanded the case for further development.  In October 2012, the Board reopened the DM and CAD issues and remanded the underlying service connection claims for further development.  Unfortunately, these claims must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance). 

The issues of entitlement to service connection for DM and ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

On August 9, 2013, prior to the promulgation of a decision on the issue of entitlement to service connection for CVA, the RO received notification from the Veteran (through his authorized representative) that he desired to withdraw this issue.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for CVA by the Veteran (through his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).  In the present case, the Veteran (through his authorized representative) has withdrawn the issue of entitlement to service connection for CVA.  This was done by an August 9, 2013 statement signed by the representative.  Because a withdrawal is effective when received, see 38 C.F.R. § 20.204(b)(3) (2013), there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The issue of entitlement to service connection for CVA is dismissed.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the remaining claims. Remand is required to obtain another medical opinion.

The Veteran contends that his DM and ischemic heart disease were caused by exposure to herbicides during his active duty service.  Specifically, he contends that these conditions resulted from his exposure to Agent Orange while serving onboard the USS Shangri-La in 1970.  He also maintains that he was exposed to Agent Orange through the ship's drinking water and in the course of loading bombs and handling cable reels onboard the ship.  The Veteran also contends that his DM was caused or aggravated by active service, when high glucose and an abnormal EKG were first noted.  In the alternative, the Veteran maintains that his ischemic heart disease is related to the DM.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  But even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), it is presumed he was exposed to herbicides if he served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing he was not.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Type II diabetes mellitus and ischemic heart disease are among the diseases associated with herbicide exposure for purposes of this presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

There is no evidence in the claims file, nor does the Veteran contend, that he ever set foot on the landmass of Vietnam or in the inland waterways.  Indeed, the Veteran maintains, and the evidence shows, that the USS Shangri-La was in port at Danang Harbor in Vietnam for one day.  It is well-established, however, that service onboard a ship that is in close proximity to the Republic of Vietnam fails to warrant application of the presumption of herbicide exposure.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 129 S. Ct. 1002 (2009).  Nor is there any objective evidence in the claims file to support the Veteran's asserted exposure to Agent Orange through the ship's drinking water and/or as a result of his duties while stationed onboard the ship.

In October 2012, the Board remanded the case so that a VA examination could be scheduled to determine the current nature and etiology of the Veteran's DM and ischemic heart disease.  The Board instructed the VA examiner to provide a nexus opinion with respect to the Veteran's service.  The Board directed the AOJ to provide the VA examiner with the Veteran's "periods of active duty and active duty for training."

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2013).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21)(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2013).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131.  ACDUTRA includes full-time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c). 

The Board notes that for periods of ACDUTRA, the presumption of sound condition does not apply.  Moreover, the presumption of aggravation is not applicable to a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Rather, the claimant bears the burden of proving both that (1) the preexisting disability worsened (underwent a permanent increase in disability) during service, and (2) that such worsening was beyond the natural progression of the disease.  Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  

As the disorders at issue are diseases as opposed to injuries, it is not necessary to address periods of INACDUTRA.

Pursuant to the Board's October 2012 remand directives, the Veteran submitted to a VA examination in December 2012.  Prior to the examination, the RO provided the examiner with information concerning the number of days the Veteran served on ACDUTRA from 1985 to 1998.  This document shows that the Veteran had 27 days of ACDUTRA service from April 1993 to April 1994.  The RO did not, as instructed in the Remand Order, provide the  VA examiner with the exact dates of such service.  The examiner reviewed the claims file and opined that "it is as likely as not" that the Veteran had DM in 1993 "as this is when it was diagnosed and therefore during the 27 days of AT."  He noted that a June 1993 examination report from a period of "active duty" revealed a high glucose level.  He also relied on a February 2000 private medical report in which the doctor noted that while the Veteran was diagnosed with DM in 1993, he had had the condition "for a longer time."  Similarly, the examiner opined that the Veteran's CAD is related to his service "as he was full time when diagnosed."  He noted that the June 1993 examination contained an abnormal EKG.  He also noted that there was evidence of an old myocardial infarction, but did not indicate when it had occurred.  The examiner also reasoned that the claims file contained "presumptive evidence of setting foot on land."  He further opined that there was "no evidence to support  aggravate beyond natural progression" with respect to either condition, but provided no rationale for this opinion.  Finally, the VA examiner indicated that the Veteran's CAD is a complication of DM.  

It is unclear whether the VA examiner realized that the June 1993 examination was conducted during a period of INACDUTRA.  In any event, the examiner acknowledged that he did not know "the exact dates of [the Veteran's] training."  In addition, the examiner indicated that the Veteran is entitled to presumptive service connection despite the lack of any qualifying information in the claims file.  Such an improperly based medical opinion is not generally considered to be probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

To the extent that there has not been substantial compliance with the October  2012 remand directives, a remand is once again necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  Therefore, remand is necessary for another medical nexus opinion concerning the likelihood that the Veteran's DM and ischemic heart disease initially manifested while serving on ACDUTRA, and whether the Veteran's ischemic heart disease is a residual complication of DM.  

Based on the Veteran's assertions that his DM and ischemic heart disease were incurred during active service, it is unclear if he has actual knowledge of what is necessary to substantiate a claim of service connection based on his Air National Guard service with periods of ACDUTRA, as opposed to regular active duty service.  Proper notice must be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an adequate notice letter that specifically includes the criteria necessary to substantiate a claim of service connection based on National Guard Service with periods of ACDUTRA, and explain how this differs from what is necessary to substantiate a service connection claim based on active duty service.

2. Schedule the Veteran for a VA examination with an appropriate medical professional other than the clinician who conducted the October 2012 examination.  The claims folder, including a copy of this remand and any relevant medical records contained in the Virtual VA system, must be sent to the examiner for review in conjunction with the examination, and a notation should be made in the evaluation report that this review has taken place.  All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should answer the following questions:

(a) Is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's DM is attributable to a period of ACDUTRA?  The examiner should address the relevant medical evidence, to include the June 1993 examination report, the July 1993 private treatment record, and the February 2000 private treatment record.

(b) If the Veteran's DM preexisted any period of ACDUTRA service, is it at least as likely as not, i.e., a 50 percent probability or greater, that such disability was aggravated (permanently worsened beyond normal progression) during that period of service?

(c) Is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's ischemic heart disease is attributable to a period of ACDUTRA?  The examiner should address the relevant medical evidence, to include the June 1993 examination report and the September 1993 private treatment records.

(d) If the Veteran's ischemic heart disease preexisted any period of ACDUTRA service, is it at least as likely as not, i.e., a 50 percent probability or greater, that such disability was aggravated (permanently worsened beyond normal progression) during that period of service?

(e) If the Veteran's ischemic heart disease did not have its onset during a period of ACDUTRA service, and was not aggravated during a period of ACDUTRA service, is it at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected DM?  (If the Veteran is found to have ischemic heart disease that is aggravated by a service-connected disability, the examiner should quantify the approximate degree of aggravation.) 

A complete rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

3. Then, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


